 1
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10
     LEOPOLDO LOPEZ,               ) Case No. CV 18-2249-PA (JPR)
11                                 )
                     Petitioner,   )
12                                 )          J U D G M E N T
                v.                 )
13                                 )
     ROSEMARY NDOH, Warden,        )
14                                 )
                     Respondent.   )
15                                 )
16
17       Pursuant to the Order Accepting Findings and Recommendations

18 of U.S. Magistrate Judge,
19       IT IS HEREBY ADJUDGED that this action is dismissed.

20
21
22
23
24 DATED: October 30, 2018
                                   PERCY ANDERSON
25                                 UNITED STATES DISTRICT JUDGE

26
27
28
